


EXHIBIT 10.1
CONSULTING AGREEMENT
This CONSULTING AGREEMENT ("Agreement") is entered into effective September 1,
2014 (the "Effective Date") by and between NACCO Materials Handling Group, Inc.
(the "Company") and Michael P. Brogan ("Consultant").
WITNESSETH:
WHEREAS, Consultant will retire as the Vice Chairman and Chief Executive Officer
of the Company effective August 31, 2014 (the “Retirement Date”); and
WHEREAS, Consultant has specialized expertise and knowledge regarding the
forklift industry; and
WHEREAS, the Company wishes to retain Consultant to perform consulting services
and provide support to the President and Chief Executive Officer of the Company
upon assuming his new responsibilities, as needed.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto memorialize their understanding and
agree as follows:
1.    Consulting Services.
(a)    Capacity. The Company will retain Consultant as a consultant to the
Company as of the Effective Date. Consultant hereby accepts such position upon
the terms and conditions set forth herein and shall perform such consulting
services as assigned by the President and Chief Executive Officer of the Company
and/or the Chairman, President and Chief Executive Officer of the Parent Company
(each, an “Authorized Individual”). The consulting services will be mutually
agreed upon by an Authorized Individual and Consultant.
(b)    Scope and Performance of Work. Consultant shall perform the services in a
reasonably timely manner (on such schedule as reasonably determined by
Consultant, subject to the limitations contained in Section 1(c) hereof) and
shall use continuing best efforts to achieve the goals or objectives of the
particular project. Consultant will generally perform the services on site at
Company’s Portland, Oregon location. When necessary, Consultant may use the
Company’s in-house personnel or resources to assist in the performance of
services.
(c)    Schedule/Hours. Consultant shall have the sole discretion to determine
the work schedule and the manner in which the consulting services will be
performed after agreement on the work days required with an authorized
individual. In no event will Consultant perform services under this Agreement in
excess of 4 days per calendar month, without the express written consent of an
Authorized Individual.
(d)    No Authority. While performing consulting services hereunder, Consultant
shall not be deemed an agent or authorized representative of the Company and
shall have no authority to bind the Company for any contractual or other
purposes.



--------------------------------------------------------------------------------




2.    Term. This Agreement shall be effective on the Effective Date and shall
continue in effect until December 31, 2015, at which time, this Agreement shall
automatically terminate. Notwithstanding the foregoing, this Agreement may be
terminated at any time by either party upon 30 days written notice to the other
party.
3.    Compensation.
(a)    Consulting Fees For consulting services rendered under this Agreement,
the Company shall pay Consultant a daily consulting fee of $3,500 (pro-rated in
½-day increments). Such amount shall be paid to Consultant, in arrears, in the
form of a single lump sum payment within ten (10) business days following the
end of each calendar month during the Term.
(b) Reimbursement of Expenses. All reasonable expenses incurred by Consultant in
the performance of the services hereunder shall be for the account of, on behalf
of, and at the expense of Company, and Company shall reimburse Consultant for
any such expenses incurred by Consultant upon presentation of satisfactory
evidence thereof in accordance with Company policies. All expenses shall be
billed at actual cost. Air travel shall not exceed coach, economy or similar
class rates without the express written approval by an Authorized Individual.
Notwithstanding the foregoing, expenses (other than travel) that are expected to
exceed $1,000 shall require the prior written approval of one of the Authorized
Individuals. No later than ten (10) business days after the end of each calendar
month, Consultant shall provide the Cleveland Legal Department with a written
invoice for any such expenses incurred during such month, indicating the type of
expenses incurred and the amount thereof. Company shall reimburse Consultant for
such expenses net 30 days from the date of receipt, absent any dispute regarding
the amount thereof, and subject to the rules set forth in Section 5(d).
(c)    No Funding. The Company shall pay the consulting fee from current
operating funds. No property of the Company is or shall be, by reason of this
Agreement, held in trust for Consultant, nor shall Consultant have any interest
in, or any lien or prior claim on, any property of the Company by reason of this
Agreement or the Company’s obligation to make a payment hereunder.
4.    Independent Contractor/Taxes/Benefits.
(a) While this Agreement is in effect, Consultant will at all times be and
remain an independent contractor of the Company. Consultant will be free to
exercise his judgment as to the manner and method of providing the consulting
services to the Company, subject to applicable laws and requirements reasonably
imposed by the Company. For purposes of the amounts paid under this Agreement,
Consultant will NOT be treated as an employee of the Company for purposes of
federal, state or local income tax withholding and unless otherwise specifically
provided by law, for purposes of the Federal Insurance Contributions Act, the
Social Security Act, the Federal Unemployment Tax Act or any Workers’
Compensation law of any state or country. Consultant acknowledges and agrees
that, as an independent contractor, he will be required to pay any applicable
taxes on the fees paid by the Company and the Company shall not withhold any
taxes on such fees or be responsible for the payment thereof.
(b) The parties intend that any payment provided under this Agreement shall be
exempt from, or shall be paid or provided in compliance with, Internal Revenue
Code Section 409A and the Treasury Regulations thereunder such that there shall
be no adverse tax consequences, interest or penalties as a result of the
payments, and the parties shall administer and interpret the Agreement in
accordance with Internal Revenue Code Section 409A and the Treasury Regulations
thereunder. Notwithstanding any other provision of this Agreement, the Company
shall not be obligated to guarantee any particular tax result for Consultant
with respect to any payment



--------------------------------------------------------------------------------




provided to Consultant hereunder and Consultant shall be responsible for any
taxes imposed on Consultant with respect to any such payment.


(c) Except as described in the following sentence, Consultant acknowledges and
agrees that as of the Effective Date, Consultant will not be treated as an
employee of the Company or its affiliates for purposes of any employee benefit
plan or program maintained by the Company and shall not be entitled to receive
or accrue any benefits under any such plan or program. Notwithstanding the
foregoing, (a) nothing contained herein shall change, alter or release any
vested right of Consultant earned under any employee benefit plan as of the
Retirement Date; (b) during the Term, Consultant shall be provided with the use
of a laptop computer and/or iPhone or similar device, which shall be used
strictly for the performance of the services, which shall be and remain the
property of the Company, and related technical support; and (c) during the Term,
Consultant shall be provided with the use of an office and telephone line at the
Company’s Portland location and personnel support to perform the usual clerical
functions associated with the services described herein.


5.    Restrictions.


a.
Confidentiality. Consultant will not, without the consent of an Authorized
Individual, divulge any information of a confidential, proprietary or trade
secret nature relating to the Company or any of its affiliates to anyone other
than authorized personnel of the Company and/or its affiliates, either during
the Term of this Agreement or at any time thereafter.



b.
Cooperation. During the Restricted Period, Consultant agrees to cooperate with
the Company by being reasonably available to testify on behalf of the Company
and its subsidiaries in any action, suit or proceeding, whether civil, criminal,
administrative or investigative and to assist the Company and its subsidiaries
in any such action, suit or proceeding, by providing information and meeting and
consulting at mutually agreeable times and places with the Company or its
subsidiaries, their representatives or counsel, as reasonably requested;
provided that such obligation to cooperate does not unreasonably interfere with
Consultant’s business or personal affairs. The Company agrees to reimburse (or
cause one of its subsidiaries to reimburse) Consultant for all documented
expenses reasonably incurred by Consultant in connection with the provision of
testimony or assistance or other cooperation contemplated by this Subsection and
to pay an hourly fee at a mutually agreed rate for the services rendered by
Consultant under this Subsection. Such reimbursements and hourly fees shall be
paid in accordance with Company’s or subsidiary’s normal payment timing
arrangement for non-employee service providers, and shall be paid no later than
the last date for which such reimbursements and payments are permitted to be
paid pursuant to applicable Treasury Regulations under Internal Revenue Code
Section 409A so that such reimbursements and payments do not constitute a
deferral of compensation. Notwithstanding the foregoing, in the event that any
such reimbursements, or any reimbursements described in Section 3(b), are
taxable for federal income tax purposes and are subject to Internal Revenue Code
Section 409A, then such reimbursements shall be subject to the following rules:



•
The amounts to be reimbursed shall be limited to expenses incurred during
Consultant’s lifetime.



•
The amounts eligible for reimbursement during any of Consultant’s taxable years
may not affect the expenses eligible for reimbursement in any other of
Consultant’s taxable years.




--------------------------------------------------------------------------------






•
Any reimbursement of an eligible expense shall be made on or before the last day
of Consultant’s taxable year following the taxable year in which the expense was
incurred.



•
Consultant’s right to a reimbursement is not subject to liquidation or exchange
for another benefit.



6.    Entire Agreement. This Agreement is the complete Agreement between the
Company and Consultant and supersedes any proposal or prior agreement, oral or
written, and any other communications relating to the subject matter of this
Agreement. No changes to this Agreement shall be effective unless made in
writing and signed by the parties hereto. This Agreement may not be modified,
altered or changed except upon express written consent of the Authorized
Individual and Consultant with specific reference made to this Agreement.


7.    Applicable Law. This Agreement will be interpreted, enforced and governed
by and under the laws of the State of Oregon, excluding conflict of law
provisions. Consultant consents to the jurisdiction of the State of Oregon for
interpretation of this Agreement or any dispute arising from the Agreement.


8.    Assignment. No interest of Consultant under this Agreement, or any right
to receive any payment hereunder, shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind, nor may such interest or payment right be taken,
voluntarily or involuntarily, for the satisfaction of the obligations or debts
of, or other claims against, Consultant, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings. The Company may
assign its rights and obligations under this Agreement to the Parent Company or
any successor of the Company’s business which expressly assumes the Company’s
obligations hereunder in writing.


9.    Notice. Any notice to be given hereunder shall be in writing and shall be
deemed given when mailed by certified mail, return receipt requested, addressed
as follows:


To Consultant at:


601 Columbia Street, Apt. 528
Vancouver, WA 98660


To the Company at:


NACCO Materials Handling Group, Inc.
5875 Landerbrook Drive; Suite 300
Cleveland, OH 44124
Attention: Vice President, General Counsel and Secretary.





--------------------------------------------------------------------------------








EXECUTED on the dates indicated below.


NACCO MATERIALS HANDLING
GROUP, INC.


Date:
August 29, 2014
By:
/s/ Colin Wilson
 
 
 
Name: Colin Wilson



MICHAEL P. BROGAN


Date:
August 29, 2014
By:
/s/ Michael P. Brogan
 
 
 
Name: Michael P. Brogan








